Exhibit 10.32

[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing
the omitted information have been filed separately with the Securities and
Exchange
Commission. The omitted portions of this document are marked with a ***.]

 

Macromedia Flash Communication Server License Agreement

          This Macromedia Flash Communication Server License Agreement (the
"Agreement") is entered into effective as of November 17, 2003 (the "Effective
Date"), by and between VitalStream, Inc. ("Licensee"), a Delaware corporation
with its principal place of business at 1 Jenner, Suite 100, Irvine, CA 92618and
Macromedia, Inc. ("Macromedia") with its principal place of business at 600
Townsend Street, San Francisco, CA 94103.

Background

          Macromedia has developed its Macromedia Flash Communication Server MX,
CDN Edition software ("Software"). Licensee is a Content Distribution Network
("CDN") provider and desires to offer as a feature of such services the ability
to use the Software. The parties are entering into this Agreement to define the
terms and conditions of the use of the Software by Licensee and by the customers
of Licensee ("Customers").

Agreement

NOW, THEREFORE, the parties agree as follows:

1.           Licensing Terms. Licensee shall have the right to use the Software
subject to the following:

                    

1.1 The Software may be installed on an unlimited number of servers on the CDN
for the sole purpose of delivering a Video on Demand streaming service for
Macromedia Flash Video (the "Service").



                    

1.2 The Software may not be redistributed to any third parties or individuals.





                    

1.3 Licensee shall only use the Software for Customers who pay for the Service.
No version of the Software object code or source code shall be made accessible
or downloadable.





                    

1.4 Only Customers that pay specifically for the Service may use Flash
Communication Server.



                    

1.5 Licensee agrees that except as specifically modified by this Agreement the
terms and conditions of the Software End User License Agreement provided with
the product and set forth on Exhibit B shall govern the use of the Software. In
addition to other modifications as may be contained elsewhere in this Agreement,
the parties agree as follows:



 

          

a           Section 2(a) of the Software End User License Agreement shall be
deemed amended to allow Licensee to use the Software on as many installations as
are necessary for the purposes of this Agreement.



          

b.           Section 3(a) of the Software End User License Agreement shall be
deemed amended to allow Licensee to install the Software as may be necessary, to
exercise their rights herein, via a network.



          

c.           Section 3(e) of the Software End User License Agreement shall be
deemed amended to allow Licensee to make such modifications to the Software as
may be necessary to integrate the Software into Licensee's CDN. Specifically,
modifications may be made with regard to plug-in functionality and integration
with other Licensee products or systems; however, any other modifications would
require Macromedia's prior written consent, which shall not be unreasonably
withheld.



          

d.           Any provisions to the contrary in the Software End User License
Agreement notwithstanding, the following provisions shall apply to this
Agreement:



Macromedia shall defend at its expense and indemnify and hold harmless Licensee
from and against any third-party claim or cause of action brought against
Licensee to the extent that it is based on a claim that the Software developed
by Macromedia, as delivered to Licensee by Macromedia, or any part thereof, when
used within the scope of this Agreement, infringe a United States copyright,
United States trademark, or United States trade secret, United States patent or
other United States intellectual property right, or any claims against Licensee
as a result of Macromedia's promotion of the Service, including, without
limitation, providing representations or warranties to its customers or
Licensee's customers regarding Licensee's or Macromedia's products not
specifically authorized by Licensee, or breaching any term or representation of
this Agreement, and Macromedia shall pay any settlements and any damages payable
to such third party, reasonable out-of-pocket costs incurred by Licensee solely
in connection with the third-party claim, and reasonable attorneys' fees
incurred by Licensee in such action which are attributable to such claim;
provided that the foregoing obligation shall be subject to Licensee notifying
Macromedia promptly in writing of the claim, giving Macromedia the exclusive
control of the defense and settlement thereof (subject to Licensee's right to
participate in such defense with counsel of its choice at its cost if such claim
is reasonably likely to result in financial exposure to Licensee beyond the
remedy provided in this indemnity), and providing all reasonable assistance in
connection therewith. Macromedia shall have no liability for any claim of
infringement arising out of (i) modifications to the Software, other than
modifications made by Macromedia, (ii) the use or combination of the Software
with non-Macromedia programs, data or equipment, where the Software alone would
not have given rise to the claim, (iii) use of Software for which Macromedia has
provided Licensee with modifications or substitute code pursuant to the
provisions below if use of such modifications or substitute code would have
prevented the claim, or (iv) Licensee's continued use of the Software after
termination of the Agreement pursuant to the provisions below. In the event that
the Software is, or in Macromedia's sole opinion is likely to be, subject to a
claim of infringement as described above, Macromedia, at its option and expense,
may either (i) modify the Software so that it becomes non-infringing, (ii)
replace the Software with functionally equivalent non-infringing software, (iii)
obtain a license with respect to the applicable third-party intellectual
property rights or (iv) terminate this Agreement and refund to Licensee, if
applicable, the pro rata portion of all support fees and/or maintenance fees
paid by Licensee in respect of periods following the date of such termination.
THE FOREGOING SETS FORTH MACROMEDIA'S ENTIRE LIABILITY FOR ANY INFRINGEMENT BY
THE PRODUCTS THAT ARE THE SUBJECT OF THIS AGREEMENT, OR ANY PART THEREOF.


Except for infringement claims covered by Section 1.5(d)(i) of this Agreement,
Licensee agrees to indemnify and hold Macromedia harmless against any
third-party claim or cause of action and shall pay any settlements and damages
payable to such third party, reasonable out-of-pocket costs incurred by
Macromedia solely in connection with such third-party claim, and reasonable
attorneys' fees incurred by Macromedia in such action which are attributable to
(i) any action brought against Macromedia to the extent that it is based on a
claim that the CDN or the Service or any part thereof infringes a United States
copyright, United States trademark, or United States trade secret, or (ii) any
claims against Macromedia as a result of Licensee's promotion or distribution of
the Software, the CDN or the Service, including, without limitation, providing
representations or warranties to its customers regarding Licensee's or
Macromedia's products not specifically authorized by Macromedia, or breaching
any term or representation of this Agreement; provided that the foregoing
obligation shall be subject to Macromedia notifying Licensee promptly in writing
of the claim, giving Licensee the exclusive control of the defense and
settlement thereof (subject to Macromedia's right to participate in such defense
with counsel of its choice at its cost if such claim is reasonably likely to
result in financial exposure to Macromedia beyond the remedy provided in this
indemnity), and providing all reasonable assistance in connection therewith.


Except with regard to Licensee's payment obligations hereunder or a breach by
Licensee of the licensing provisions contained in Section 1 and Exhibit B,
either party's aggregate liability to the other party or any third party arising
out of or in connection with this Agreement or any collateral agreement, whether
in contract, tort (including negligence), or otherwise, shall be limited to any
payments paid by Licensee to Macromedia during the twelve (12) months preceding
the time when such party's liability is established.

2.           Fees.

a.          Set-up Fee

Prior to December 31st 2003, Licensee will pay Macromedia a set up fee of $***.

b.          License Fees.

Once the Prepayment Fee (as defined below) has been used, and in consideration
of the licenses granted herein, Licensee shall pay to Macromedia *** (the
"License Fees") that Licensee receives from Customers for set-up and use of the
Service, subject to the Minimum Transfer Fees set forth below. Licensee shall
meter the amount of video transferred by the Software for the Service in
Gigabytes (GB). The following fees are the Minimum Transfer Fees ("Minimum
Transfer Fees") payable, per Customer, to Macromedia for use of the Software:

1.           $*** per month for ($*** for license and $*** for Support and
Maintenance) each GB transferred in the month if the total GB transferred for
that Customer in that calendar month is less than *** GB.

2.           $*** ($*** for license and $*** for Support and Maintenance) per
month for each GB transferred in the month if the total GB transferred for that
Customer in that calendar month is equal to or greater than *** GB.

Licensee is permitted to offer a one trial/pilot program per Customer for the
Service, during which the minimum fees for use of the Software are: $*** for no
more than 15 days and no more than *** total video transfer, provided that
Licensee may request an amount of *** total video transfer greater than *** for
customer-specific situations that may warrant a greater amount; such request
which may be granted in Macromedia's discretion. If the trial/pilot exceeds the
limits set forth above, Licensee shall owe the Minimum Transfer Fees.

Notwithstanding the foregoing, Licensee shall pay Macromedia *** (the
"Prepayment Fee") prior to December 31, 2003 as a prepaid license and support
fee. This Prepayment Fee will be used to cover the initial *** of transfer
during the initial one-year term *** and support and maintenance on those *** GB
transfers ***. The Prepayment Fee is non-cancelable and non-refundable.



a.          Support and Maintenance Fees

The fee for Support and Maintenance shall be *** of all fees that Licensee
receives from its Customers for use of the Service (the "Support and Maintenance
Fees")

3.           Payments; Late Payments. Within 15 days after the end of the second
month of each calendar quarter (February, May, August, and November) during the
Term, Licensee shall remit payment for all License Fees and Support and
Maintenance Fees in respect of such 3 month period, based upon the reports set
forth in Section 4 below. All payments to Macromedia shall be made via wire
transfer pursuant to the instructions provided by Macromedia. Payments by
Licensee that are more than fifteen (15) days past due shall be subject to a
late charge equal to one and one half percent (1.5 percent) per month (or, if
less, the maximum amount allowed by applicable law) on the overdue balance.
Licensee shall be responsible for any reasonable costs resulting from collection
by Macromedia of any such amounts, including, without limitation, reasonable
attorneys' fees and court costs. If Licensee's payment is more than 15 day past
due Macromedia has the right to terminate this agreement upon 10 days advance
written notice and Licensee's failure to cure within such period, provided that
such termination shall not relieve Licensee of any payment obligations set forth
above.

4.           Reports and Audit Rights. Licensee shall on a monthly basis, report
all Software usage (consisting of total amount of video transfer): in total and
per Customer, including all such usage by Licensee for its own purposes. The
number and types of machines on which the Software is running must also be
reported at that time. The report shall be sent to
fcs_usage_reports@macromedia.com. Licensee contact information for such report
shall be Patrick Deane, Controller. During the term of this Agreement and for
three (3) years thereafter, Licensee agrees to keep all usual and proper records
and books of account and all usual and proper entries relating to this
Agreement. Macromedia reserves the right to audit at its own expense and no more
than once in any twelve (12) month period such Software usage figures at any
time upon reasonable prior notice to Licensee; provided that such audits that
result in more than a 5 percent shortfall (as set forth below) shall not be
counted for the purposes of this provision. Licensee shall pay Macromedia the
full amount of any undisputed underpayment revealed by the audit plus interest
from the date such payments were due under the terms of this Section 4.
Notwithstanding the foregoing, if such audit reveals an undisputed underpayment
by Licensee of more than five percent (5%) for the period covered by the audit
report, Licensee shall pay all of the reasonable fees and costs associated with
such audit and the amount underpaid with interest from the date such payment was
due pursuant to this Section 4.

5.           Taxes. Licensee shall be responsible for the billing, collecting
and remitting of sales, use, value added, and other comparable taxes, excises,
customs duties, or charges determined by Licensee to be due with respect to the
collection of receipts for the Service. Macromedia is not liable for any taxes,
including without limitation income taxes, withholdings, value added, franchise,
gross receipts, sales, use, property or similar taxes, duties, levies, fees,
excises, or tariffs incurred in connection with the receipts collected by
Licensee or related to the sale of Licensee's products or services. Licensee
takes full responsibility for all such taxes, including penalties, interest, and
other additions thereon. Macromedia shall pay taxes imposed on its income.
Licensee shall take all actions reasonably necessary in order to minimize or
eliminate any withholding taxes that may apply to this Agreement. Any amount
required to be withheld shall be paid to the appropriate taxing authorities, and
Licensee shall provide Macromedia with official receipts issued by said taxing
authority or such other evidence as is reasonably available to establish that
such taxes have been paid and are available for credit by Macromedia for income
tax purposes. Licensee shall provide to Macromedia a Tax Exemption/Resale
Certificate within thirty (30) days of the Effective Date of this Agreement.

6.           Support and Maintenance. Licensee shall be required to maintain
Support and Maintenance for the initial Term of this Agreement. Support and
Maintenance in subsequent years of the Agreement may be purchased at Licensee
option, at the rates set forth in section 2(c), above. Macromedia shall provide
Support and Maintenance to Licensee, pursuant to the terms and conditions
specified in Exhibit C. Licensee shall have sole responsibility for providing
support and maintenance to Customers. Macromedia shall have no obligation to
provide any support to end-users or Customers of the Service.

At a date to be mutually agreed upon, but in no event later than prior to the
launch of the Service, Macromedia will provide on-line training material and a
one day training event for Licensee's sales and technical support staff, the
content of which shall be mutually determined and approved by Macromedia and
Licensee. Licensee shall have sole responsibility for providing support and
maintenance to its Customers and end users of the Service. Macromedia shall have
no obligation to provide updates or upgrades to the Software or any support to
Customers or end-users of the Service.

7.           Term. The term of this Agreement shall commence on the Effective
Date and expire on December 3, 2004. The parties agree that after the initial
term, the Agreement shall automatically renew for additional one year periods,
however after the initial term of the Agreement, either party may terminate the
Agreement with at least ninety (90) days prior written notice. Not withstanding
the Term, the Licensee may continue to use the Software and the Macromedia Flash
Communication Server to provide the Service to Customers, and to pay the fees
outlined herein, under contracts with an unexpired term until the earlier of one
year from termination of this Agreement or termination of each respective
Customer contract, and as to such Customers this Agreement shall remain in
effect until such expiration or termination. After the right to provide the
Service to Licensee's Customers has expired or terminated for any reason,
Licensee shall remove all copies of the Software from its systems, must return
to Macromedia any discs, boxes, manuals, etc, which Macromedia may have
provided, and shall within 15 days of the termination make a final report of
usage and final payment of license or other fees due to Macromedia.

8.           Marketing Program. Macromedia and Licensee agree that they shall
comply with their respective Marketing Program Requirements set forth on Exhibit
A.

9.           Entire Agreement and Governing Law. This Agreement (including the
Software End User License Agreement) constitute the complete and exclusive
statement of the parties to this Agreement on these subjects, and supersedes all
prior written or oral proposals and understandings relating thereto. This
Agreement may only be modified by a writing signed by an officer of the party to
be bound. The United Nations Convention on Contracts for the International Sale
of Goods will not apply to this Agreement. Macromedia may seek to enforce or
prevent a breach of any term of this Agreement in the appropriate courts of any
state or country in which the Products are deployed by Licensee or in which
Licensee maintains an office. The prevailing party in any suit under this
Agreement shall recover all costs, expenses and reasonable attorney fees
incurred in such action.

 

10.           General Provisions

Notices

. All notices between the parties shall be given in writing and shall be
effective when either served by personal delivery or upon receipt via airmail,
facsimile transmission with confirmation, or five (5) days after deposit,
postage prepaid, return receipt requested, via first class mail, to Macromedia
or the Licensee as follows:



 

For Macromedia:

     

Macromedia, Inc.
Attn: General Counsel
600 Townsend Street
San Francisco, CA
94103
USA
Fax +1-415-626-0274

           

For Licensee:

     

VitalStream, Inc.
Attn: General Counsel
1 Jenner, Suite 100Irvine, CA 92618
Fax: 949-727-9660

 

Assignment

. Neither party may assign its rights, or delegate its obligations or any part
thereof, under this Agreement without prior consent from the other party;
however, any assignment by operation of law to a successor-in-interest in
connection with a merger, acquisition, reorganization, sale of substantially all
assets or other business combination shall not require the prior consent of the
other party. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns.



Independent Parties

. Macromedia and Licensee are independent contractors and neither party shall
be, nor represent itself to be, a franchisor, franchisee, joint venturer,
partner, master, servant, principal, agent, or legal representative of the other
party for any purpose whatsoever.



Governing Law; Jurisdiction; Injunctive Relief

. This Agreement and its terms and conditions are governed exclusively by the
construed according to the laws of the State of California without regard to
conflicts of laws provisions thereof. Any dispute arising out or relating to
this Agreement shall be brought exclusively in the state and federal courts in
the County of San Francisco, California. Licensee agrees that events, including
but not limited to unauthorized disclosure of Confidential Information, may
diminish the value to Macromedia of certain proprietary interests that are the
subject of this Agreement. Therefore, Macromedia may be entitled to seek
equitable relief to protect its interests therein, including but not limited to
injunctive relief, as well as money damages.



Waiver

. The failure of either party to enforce at any time any of the provisions of
this Agreement, or the failure to require at any time performance by the other
party of any of the provisions of this Agreement, shall in no way be construed
to be a present or future waiver of such provisions, nor in any way affect the
validity of either party to enforce each and every such provision thereafter.



IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date.

MACROMEDIA, INC.

 

LICENSEE

         

By:

   

By:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

         

Title:

   

Title:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 

EXHIBIT A

Marketing Program Requirements

1. Logo Presentation and Product Description



          Licensee agrees to display an "Authorized Macromedia Flash
Communication Server Provider" graphic supplied by Macromedia, the following
product description and a link to the Macromedia website, prominently on its
home page for the term of this Agreement:

"Macromedia(R) FlashTM Communication Server MX is the premier server solution
for creating and deploying compelling, interactive Web-based audio/video
applications. Using Macromedia Flash Communication Server, developers can
quickly create rich audio/video applications such as video on demand, live event
broadcasts, webcam chat, and real-time collaboration applications for delivering
the most effective communications, learning, and marketing messages with the
best possible end-user experience. For more information about how you can save
time and quickly build compelling audio/video applications, please visit
Macromedia at http://www.macromedia.com/software/flashcom

2. Website Listing

          Macromedia agrees to display Licensee's name, other related details,
and a direct link to the relevant portion of Licensee's site on the Flash
Communication Server portion of Macromedia's website located at
http://www.macromedia.com.

3. Press Releases

          Licensee and Macromedia may mutually agree upon a joint press release
to announce the relationship created by this Agreement. All press activities
shall be approved by Macromedia's Public Relations Department.

4. Use of Name and Logo of Licensee

          Licensee shall allow use of its name and logo and description of
Licensee's Services in Macromedia marketing and promotional materials including
event presentations, Web site announcements, e-mail announcements, reviewers
guides, advertisements, product datasheets, product packaging, case studies and
developer kits. Licensee hereby grants a non-exclusive, worldwide,
non-transferable license to Macromedia to use the Licensee trademarks solely in
conjunction with the promotion of Licensee, the Service and Macromedia Flash
Communication Server pursuant to this Agreement.

5. Other Marketing

 

          5.1          Licensee will have the opportunity to participate in the
publicly available Macromedia Affiliate Program.

          5.2          As "success stories" arise among the subscriber base,
Macromedia and Licensee may produce additional joint releases on a case-by-case
basis, building a large referral base and case study program for both parties to
use in marketing materials.

          5.3          Macromedia to promote Licensee via Macromedia existing
Marketing Programs including:

                    5.3.1 Logos and banners on website(s) where appropriate.

                    5.3.2 Other mutually acceptable vehicles to be determined,
such as joint trade show activity.

          5.4 Licensee will include gateway page on its website for co-branding
and promotional purposes.

6.  Restrictions on Use of Marks

Any publication, presentation or other use of either party's trademarks, name,
logo or other proprietary materials ("Material") pursuant to this Agreement
shall be made by a party in accordance with conventions and other specifications
established by the owner of the Material. Each party reserves the right to
require its prior written consent as to any proposed specific use of any
Materials, and to withdraw its consent or require modifications as a condition
to continued use of any Materials that such party believes are being used
contrary to this Agreement or in a manner detrimental to such party's rights in
such materials.

 

 

 



--------------------------------------------------------------------------------



 

EXHIBIT B

MACROMEDIAÒ SOFTWARE End User License Agreement

IMPORTANT:

THIS SOFTWARE END USER LICENSE AGREEMENT ("EULA") IS A LEGAL AGREEMENT BETWEEN
YOU AND MACROMEDIA. READ IT CAREFULLY BEFORE COMPLETING THE INSTALLATION PROCESS
AND USING THE SOFTWARE. IT PROVIDES A LICENSE TO USE THE SOFTWARE AND CONTAINS
WARRANTY INFORMATION AND LIABILITY DISCLAIMERS. BY INSTALLING AND USING THE
SOFTWARE, YOU ARE CONFIRMING YOUR ACCEPTANCE OF THE SOFTWARE AND AGREEING TO
BECOME BOUND BY THE TERMS OF THIS AGREEMENT. IF YOU DO NOT AGREE TO BE BOUND BY
THESE TERMS, THEN SELECT THE "CANCEL" BUTTON, DO NOT INSTALL THE SOFTWARE AND
RETURN THE SOFTWARE TO YOUR PLACE OF PURCHASE FOR A FULL REFUND.



THIS EULA SHALL APPLY ONLY TO THE SOFTWARE SUPPLIED BY MACROMEDIA HEREWITH
REGARDLESS OF WHETHER OTHER SOFTWARE IS REFERRED TO OR DESCRIBED HEREIN.

1. Definitions

(a) "Bundle" means the Software, together with such other Macromedia software
product, if any, distributed with the Software that may be operated on the same
type of computer on which the Software is operated.

(b) "Commercial Version" means a version of the Software that is neither a
Developer Version, an Education Version, a Not For Resale Version, nor a Trial
Version.

(c) "CPU-Based Software" means, if applicable, a Software (including, but not
limited to, Macromedia ColdFusion software for a J2EE server application and
Macromedia Flash Remoting software) that is not a Server-Based Software.

(d) "Developer Version" means a version of the Software, so identified, to be
used internally only and solely for the purposes of design, development and
evaluation.

(e) "Education Version" means a version of the Software, so identified, for use
by qualified educational institutions, including the students and faculty
thereof, only.

(f) "Not For Resale (NFR) Version" means a version, so identified, of the
Software to be used to review and evaluate the Software, only.

(g) "Macromedia" means Macromedia, Inc. and its licensors, if any.

(h) "Sample Application Code" shall have the meaning ascribed to it in Section
2(c) of this Agreement.

(i) "Server-Based Software" means, if applicable, either Macromedia ColdFusion
Server software, Macromedia Flash Communication Server software, Macromedia
Breeze Presentation Server software., or Macromedia Breeze Training Server
software.

(j) "Software" means only the Macromedia software program(s) and third party
software programs, in each case, supplied by Macromedia herewith, and
corresponding documentation, associated media, printed materials, and online or
electronic documentation.

(k) "Trial Version" means a version of the Software, so identified, to be used
only to review, demonstrate and evaluate the Software for a limited time period.
The Trial Version may have limited features, may lack the ability for the
end-user to save the end product, and will cease operating after a predetermined
amount of time due to an internal mechanism within the Trial Version.

2. License Grants

The licenses granted in this Section 2 are subject to the terms and conditions
set forth in this EULA:



(a) If the Software is (i) a Developer Version, (ii) a Trial Version, or (iii)
any version of a Server-Based Software, this Section 2(a), and not Section 2(b),
shall apply: Subject to the terms and conditions of this Agreement, Macromedia
hereby grants, and you accept, the right and license to install and use the
Software on a single computer. A license for the Software may not be shared,
installed nor used concurrently on different computers.

(b) If the Software is a (i) Commercial Version, (ii) Education Version or (iii)
Not For Resale Version, in each case, of a CPU-Based Software, this Section
2(b), and not Section 2(a), shall apply: Subject to the terms and conditions of
this Agreement, Macromedia hereby grants, and you accept, the right and license
to install and use the Software on one or more computers, provided, however,
that the total number of CPUs from all of the computers in which the Software is
installed does not exceed the total number of CPU licenses purchased for such
installation and use.

(c) For Sample Application Code, if any, only: You may modify the HTML, CFML,
ActionScript, Flash Files (FLA), or similar sample application code form of
those portions of the Software that are identified, if any, as sample
application code in the documentation (the "Sample Application Code") solely for
the purposes of designing, developing and testing your own software
applications. However, you are permitted to use, copy and redistribute your
modified sample code only if all of the following conditions are met: (A) you
include Macromedia's copyright notice (if any) with your application, including
every location in which any other copyright notice appears in your application;
(B) you do not otherwise use Macromedia's name, logos or other Macromedia
trademarks to market your application; (C) there is installed and running on
each server in conjunction with which your application is running one or more
duly licensed copies, as required, of the Commercial Version or, if applicable
and subject to Section 3(f) hereof, Education Version; and (D) such modified
sample code is designed to operate only in connection with the Software. You
agree to indemnify, hold harmless and defend Macromedia from and against any
loss, damage, claims or lawsuits, including attorney's fees, that arise or
result from the use or distribution of your application.

(d) You may make one copy of the Software in machine-readable form solely for
backup purposes. You must reproduce on any such copy all copyright notices and
any other proprietary legends on the original copy of the Software.

(e) You agree that Macromedia may audit your use of the Software for compliance
with these terms at any time, upon reasonable notice. In the event that such
audit reveals any use of the Software by you other than in full compliance with
the terms of this Agreement, you shall reimburse Macromedia for all reasonable
expenses related to such audit in addition to any other liabilities you may
incur as a result of such non-compliance.

(f) Your license rights under this EULA are non-exclusive.

3. License Restrictions

Except to the extent contrary to applicable law:

(a) Other than as expressly set forth in Section 2, you may not make or
distribute copies of the Software, or electronically transfer the Software from
one computer to another or over a network.

(b) You may not alter, merge, adapt or translate the Software, or decompile,
reverse engineer, disassemble, or otherwise reduce the Software to a
human-perceivable form.

(c) Unless otherwise provided herein, you may not rent, lease, or sublicense the
Software.

(d) Other than with respect to a Trial Version, Developer Version or a Not For
Resale Version of the Software, you may permanently transfer all of your rights
under this EULA only as part of a sale or transfer, provided you retain no
copies, you transfer all of the Software (including all component parts, the
media and printed materials, any upgrades, this EULA, the serial numbers, and,
if applicable, all other software products provided together with the Software),
and the recipient agrees to the terms of this EULA. If the Software is an
upgrade, any transfer must include all prior versions of the Software from which
you are upgrading. If the copy of the Software is licensed as part of the
Bundle, the Software shall be transferred only with and as part of the sale or
transfer of the whole Bundle and not separately. You may retain no copies of the
Software. You may not sell or transfer any Software purchased under a volume
discount. You may not sell or transfer any Trial Version, Developer Version or
Not For Resale Version of the Software.

(e) Other than as expressly set forth in Section 2(c) hereof, you may not modify
the Software or create derivative works based upon the Software.

(f) Education Versions may not be used for, or distributed to any party for, any
commercial purpose.

(g) Unless otherwise provided herein, you shall not (A) in the aggregate,
install or use more than one copy of the Trial Version of the Software, (B)
download the Trial Version of the Software under more than one username, (C)
alter the contents of a hard drive or computer system to enable the use of the
Trial Version of the Software for an aggregate period in excess of the trial
period for one license to such Trial Version, (D) disclose the results of
software performance benchmarks obtained using the Trial Version to any third
party without Macromedia's prior written consent, (E) use the Trial Version for
any application deployment or ultimate production purpose, or (F) use the Trial
Version of the Software for a purpose other than the sole purpose of determining
whether to purchase a license to a commercial or education version of the
software; provided, however, notwithstanding the foregoing, you are strictly
prohibited from installing or using the Trial Version of the Software for any
commercial training purpose.

(h) You shall not (A) use the Developer Version for any application deployment
in a live or stand-by production environment or staging environment, in each
case, including, without limitation, in any environment accessed by application
end-users including but not limited to servers, workstations, kiosks, and mobile
computers, (B) use or deploy the Developer Version other than internally for the
sole purpose of designing, developing, and evaluating applications pursuant to
the terms and conditions set forth in this EULA, (C) access the Developer
Version from more than a single IP address at any given time, (D) access the
Developer Version from a computer other than the computer on which such
Developer Version was installed, or (E) use the Developer Version to deploy
applications that are accessed by multiple browsers or users.

(i) You shall not use the Software to develop any application having the same
primary function as the Software.

(j) You may only use the Not for Resale Version of the Software to review and
evaluate the Software.

(k) You may not export the Software into any country prohibited by the United
States Export Administration Act and the regulations thereunder.

(l) You may receive the Software in more than one medium but you shall only
install or use one medium. Regardless of the number of media you receive, you
may use only the medium that is appropriate for the computer on which the
Software is to be installed.

(m) The license of the Bundle is licensed as a single product and none of the
products in the Bundle, including the Software, may be separated for
installation or use on more than one computer.

(n) If and only if the Software is a Macromedia ColdFusion Server software : You
may not install the Software on a computer with more than eight (8) CPUs unless
you purchase additional licenses to the same edition (i.e., "Professional
Edition" or "Enterprise Edition"), if applicable, of the Software such that the
aggregate number of such licenses you have purchased for such installation is
equal to, or greater than, the quotient (rounded up to the nearest whole number)
obtained by dividing by eight (8) the number of CPUs for such server in which
the Software is installed.

(o) If and only if the Software is Macromedia ColdFusion Server software: You
are prohibited from using Macromedia JRun application server included within the
Software other than solely in connection with your use of the Software and
solely in conformance with the documentations provided therewith.

(p) If and only if the Software is Macromedia Flash Communication Server
software: You may use the Software to serve only such capacity corresponding to
the license for the Software you have purchased.

(q) If and only if the Software is Macromedia Breeze Presentation Serversoftware
or Macromedia Breeze Training Server software: You may use the Software to serve
only such capacity corresponding to the license for the Software you have
purchased.

(r) If and only if the Software is Macromedia Breeze Presentation Server
software or Macromedia Breeze Training Server software: You are prohibited from
using Macromedia JRun application server included within the Software other than
solely in connection with your use of the Software and solely in conformance
with the documentations provided therewith.

(s) In the event that you fail to comply with this EULA, Macromedia may
terminate the license and you must destroy all copies of the Software (with all
other rights of both parties and all other provisions of this EULA surviving any
such termination).

4. Upgrades and Bundles

If this copy of the Software is an upgrade from an earlier version of the
Software, it is provided to you on a license exchange basis. You agree by your
installation and use of such copy of the Software to voluntarily terminate your
earlier EULA and that you will not continue to use the earlier version of the
Software or transfer it to another person or entity unless such transfer is
pursuant to Section 3(d). If this copy of the Software is licensed as part of
the Bundle, and you have a prior license to the same version of the Software,
and the Bundle was licensed to you with a discount based, in whole or in part,
on your prior license to the same version of the Software, the Software is
provided to you on a license exchange basis. You agree by your installation and
use of this copy of the Software to voluntarily terminate your EULA with respect
to such prior license to the Software and that you will not continue to install
or use such prior license of the Software or transfer it to another person or
entity.

5. Ownership

The foregoing grants of rights give you limited license to use the Software.
Except as expressly provided in this Agreement, Macromedia and its suppliers
retain all right, title and interest, including all copyright and intellectual
property rights, in and to, the Software (as an independent work and as an
underlying work serving as a basis for any improvements, modifications,
derivative works, and applications you may develop), and all copies thereof. All
rights not specifically granted in this EULA, including Federal and
International Copyrights, are reserved by Macromedia and its suppliers.

6. LIMITED WARRANTY AND DISCLAIMER

(a) Except with respect to the Sample Application Code and the Trial Version,
the Developer Version and Not For Resale Version of the Software, Macromedia
warrants that, for a period of ninety (90) days from the date of delivery (as
evidenced by a copy of your receipt): (i) when used with a recommended hardware
configuration, the Software will perform in substantial conformance with the
documentation supplied with the Software; and (ii) the physical media on which
the Software is furnished will be free from defects in materials and workmanship
under normal use.

(b) MACROMEDIA PROVIDES NO REMEDIES OR WARRANTIES, WHETHER EXPRESS OR IMPLIED,
FOR THE SAMPLE APPLICATION CODE OR THE TRIAL VERSION, THE DEVELOPER VERSION AND
THE NOT FOR RESALE VERSION OF THE SOFTWARE. THE SAMPLE APPLICATION CODE AND THE
TRIAL VERSION, THE DEVELOPER VERSION AND THE NOT FOR RESALE VERSION OF THE
SOFTWARE ARE PROVIDED "AS IS".

(c) EXCEPT AS SET FORTH IN THE FOREGOING LIMITED WARRANTY WITH RESPECT TO
SOFTWARE OTHER THAN THE SAMPLE APPLICATION CODE AND THE TRIAL VERSION, THE
DEVELOPER VERSION AND NOT FOR RESALE VERSION, MACROMEDIA AND ITS SUPPLIERS
DISCLAIM ALL OTHER WARRANTIES AND REPRESENTATIONS, WHETHER EXPRESS, IMPLIED, OR
OTHERWISE, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. ALSO, THERE IS NO WARRANTY OF NON-INFRINGEMENT AND TITLE OR
QUIET ENJOYMENT. Macromedia does not warrant that the Software is error-free or
will operate without interruption.

NO RIGHTS OR REMEDIES REFERRED TO IN ARTICLE 2A OF THE UCC WILL BE CONFERRED ON
YOU UNLESS EXPRESSLY GRANTED HEREIN. The Software is not designed, intended or
licensed for use in hazardous environments requiring fail-safe controls,
including without limitation, the design, construction, maintenance or operation
of nuclear facilities, aircraft navigation or communication systems, air traffic
control, and life support or weapons systems. Macromedia specifically disclaims
any express or implied warranty of fitness for such purposes.



(d) IF APPLICABLE LAW REQUIRES ANY WARRANTIES WITH RESPECT TO THE SOFTWARE, ALL
SUCH WARRANTIES ARE LIMITED IN DURATION TO NINETY (90) DAYS FROM THE DATE OF
DELIVERY.

(e) No oral or written information or advice given by Macromedia, its dealers,
distributors, agents or employees shall create a warranty or in any way increase
the scope of ANY warranty PROVIDED HEREIN.

(f) SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO THE
ABOVE EXCLUSION MAY NOT APPLY TO YOU. THIS WARRANTY GIVES YOU SPECIFIC LEGAL
RIGHTS AND YOU MAY ALSO HAVE OTHER LEGAL RIGHTS THAT VARY FROM STATE TO STATE.

7. Exclusive Remedy

Your exclusive remedy under the preceding is to return the Software to the place
you acquired it, with a copy of your receipt and a description of the problem.
Provided that any non-compliance with the above warranty is reported in writing
to Macromedia no more than ninety (90) days following delivery to you,
Macromedia will use reasonable commercial efforts to supply you with a
replacement copy of the Software that substantially conforms to the
documentation, provide a replacement for defective media, or refund to you your
purchase price for the Software, at its option. Macromedia shall have no
responsibility if the Software has been altered in any way, if the media has
been damaged by misuse, accident, abuse, modification or misapplication, or if
the failure arises out of use of the Software with other than a recommended
hardware configuration. Any such misuse, accident, abuse, modification or
misapplication of the Software will void the warranty above. THIS REMEDY IS THE
SOLE AND EXCLUSIVE REMEDY AVAILABLE TO YOU FOR BREACH OF EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO THE SOFTWARE AND RELATED DOCUMENTATION.

8. LIMITATION OF LIABILITY

(a) NEITHER MACROMEDIA NOR ITS SUPPLIERS SHALL BE LIABLE TO YOU OR ANY THIRD
PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, COVER OR CONSEQUENTIAL
DAMAGES (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR THE INABILITY TO USE
EQUIPMENT OR ACCESS DATA, LOSS OF BUSINESS, LOSS OF PROFITS, BUSINESS
INTERRUPTION OR THE LIKE), ARISING OUT OF THE USE OF, OR INABILITY TO USE, THE
SOFTWARE AND BASED ON ANY THEORY OF LIABILITY INCLUDING BREACH OF CONTRACT,
BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE,
EVEN IF MACROMEDIA OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES AND EVEN IF A REMEDY SET FORTH HEREIN IS FOUND TO HAVE FAILED OF
ITS ESSENTIAL PURPOSE.

(b) MACROMEDIA'S TOTAL LIABILITY TO YOU FOR ACTUAL DAMAGES FOR ANY CAUSE
WHATSOEVER WILL BE LIMITED TO THE GREATER OF $500 OR THE AMOUNT PAID BY YOU FOR
THE SOFTWARE THAT CAUSED SUCH DAMAGE.

(c) SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION OR EXCLUSION OF LIABILITY FOR
INCIDENTAL OF CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR EXCLUSION MAY
NOT APPLY TO YOU AND YOU MAY ALSO HAVE OTHER LEGAL RIGHTS THAT VARY FROM STATE
TO STATE.

(d) THE FOREGOING LIMITATIONS ON LIABILITY ARE INTENDED TO APPLY TO THE
WARRANTIES AND DISCLAIMERS ABOVE AND ALL OTHER ASPECTS OF THIS EULA.

9. Basis of Bargain

The Limited Warranty and Disclaimer, Exclusive Remedies and Limitation of
Liability set forth above are fundamental elements of the basis of the agreement
between Macromedia and you. Macromedia would not be able to provide the Software
on an economic basis without such limitations. Such Limited Warranty and
Disclaimer, Exclusive Remedies and Limitation of Liability inure to the benefit
of Macromedia's licensors.

10. U.S. GOVERNMENT RESTRICTED RIGHTS LEGEND

This Software and the documentation are provided with "RESTRICTED RIGHTS"
applicable to private and public licenses alike. Without limiting the foregoing,
use, duplication, or disclosure by the U.S. Government is subject to
restrictions as set forth in this EULA and as provided in DFARS 227.7202-1(a)
and 227.7202-3(a) (1995), DFARS 252.227-7013 (c)(1)(ii)(OCT 1988), FAR
12.212(a)(1995), FAR 52.227-19, or FAR 52.227-14, as applicable. Manufacturer:
Macromedia, Inc., 600 Townsend, San Francisco, CA 94103.

11. (Outside of the USA) Consumer End Users Only

The limitations or exclusions of warranties and liability contained in this EULA
do not affect or prejudice the statutory rights of a consumer, i.e., a person
acquiring goods otherwise than in the course of a business.

The limitations or exclusions of warranties, remedies or liability contained in
this EULA shall apply to you only to the extent such limitations or exclusions
are permitted under the laws of the jurisdiction where you are located.



12. Third Party Software

The Software may contain third party software which requires notices and/or
additional terms and conditions. Such required third party software notices
and/or additional terms and conditions are located at
http://www.macromedia.com/go/thirdparty/ and are made a part of and incorporated
by reference into this EULA. By accepting this EULA, you are also accepting the
additional terms and conditions, if any, set forth therein.

13. General

This EULA shall be governed by the internal laws of the State of California,
without giving effect to principles of conflict of laws. You hereby consent to
the exclusive jurisdiction and venue of the state courts sitting in San
Francisco County, California or the federal courts in the Northern District of
California to resolve any disputes arising under this EULA. In each case this
EULA shall be construed and enforced without regard to the United Nations
Convention on the International Sale of Goods.



This EULA contains the complete agreement between the parties with respect to
the subject matter hereof, and supersedes all prior or contemporaneous
agreements or understandings, whether oral or written. You agree that any
varying or additional terms contained in any purchase order or other written
notification or document issued by you in relation to the Software licensed
hereunder shall be of no effect. The failure or delay of Macromedia to exercise
any of its rights under this EULA or upon any breach of this EULA shall not be
deemed a waiver of those rights or of the breach.



No Macromedia dealer, agent or employee is authorized to make any amendment to
this EULA.



If any provision of this Agreement shall be held by a court of competent
jurisdiction to be contrary to law, that provision will be enforced to the
maximum extent permissible and the remaining provisions of this Agreement will
remain in full force and effect.

All questions concerning this EULA shall be directed to: Macromedia, Inc., 600
Townsend, San Francisco, CA 94103, Attention: General Counsel.



Macromedia and other trademarks contained in the Software are trademarks or
registered trademarks of Macromedia, Inc. in the United States and/or other
countries. Third party trademarks, trade names, product names and logos may be
the trademarks or registered trademarks of their respective owners. You may not
remove or alter any trademark, trade names, product names, logo, copyright or
other proprietary notices, legends, symbols or labels in the Software. This EULA
does not authorize you to use Macromedia's or its licensors' names or any of
their respective trademarks.



--------------------------------------------------------------------------------



 

EXHIBIT C



Support and Maintenance

 

 1. Maintenance.

    Macromedia shall provide to Licensee, on an on-going basis during the Term,
    updates and upgrades to the Software or the Macromedia Flash Communication
    Server, in each case in its discretion. In exchange for such updates and
    upgrades, Licensee shall update the Service with such updates or upgrades
    within a commercially reasonable time.

    Support.

Licensee shall receive Gold Support for Macromedia Flash Communication Server,
as set forth below.
GOLD SUPPORT AGREEMENT





By paying the appropriate fee, Customer hereby agrees to the following terms of
this Support Agreement ("Agreement") by and between Customer and Macromedia,
Inc. ("Macromedia") in connection with Macromedia's support of the Macromedia
software products ("Macromedia Products") specified by Customer at time of
purchase of Gold Support.

1. Customer must designate to Macromedia the authorized Customer contacts
("Authorized Contacts"). Customer may purchase additional Authorized Contacts
and additional services by including them on the purchase order and paying the
associated charges, in accordance with the terms described herein. Customer may
change Authorized Contacts at any time by notifying Macromedia in writing of the
change in advance.

2. During the term of this Agreement, Macromedia agrees to provide support on
currently supported Macromedia Products by making available between the hours of
8:00am and 5:00pm local time zone coverage , Monday through Friday excluding
Macromedia-recognized holidays, to Customer's Authorized Contacts, telephone
consultation with a designated Macromedia senior level product support engineer.
Macromedia will answer support requests within 2 hours (or will notify Customer
in the event the answer time is expected to exceed 2 hours), and will use its
reasonable efforts to correct any reported problem within 5 days, but does not
guarantee that it can correct all of Customer's reported problems. Macromedia's
support hereunder is limited to the Macromedia Products and shall include the
following:

Direct access to a Macromedia senior level Product Support Engineer with
anticipated 2 hour response time

Unlimited support for two authorized pre-named contacts during the hours listed
above (3 contacts for Jrun/ColdFusion Combined Gold Support; 4 contacts for
Macromedia Full Product Gold Support)

24x5, Monday through Friday, Production Server Down Support. Qualified
Production Server Down incidents will be dispatched within 1 hour to a Product
Support Engineer to begin work on isolating the problem. This priority response
does not include development, testing or servers not in production. Development
and configuration issues are limited to your regularly contracted hours of
support coverage.

Weekly contact by designated support engineer

Monthly Activity Reports Five (5) day resolution to all incidents. Resolution
shall be defined as:

(a) Providing a reasonable solution to the incident, or

(b) Providing a reasonable work-around to the incident, or

(c) Determination by Macromedia that the incident is an enhancement request and
forwarding the request to Macromedia Product Management, or

(d) Escalation by Macromedia of the incident/bug to Macromedia Engineering for
review.

Macromedia looks to its customers to help it identify the priority category
associated with a given call. While Macromedia knows the Macromedia Products and
the environment, it does not always know the impact a given incident is having
on Customer's development efforts. The Technical Support department uses
priority levels to gain focus on the incidents that have the greatest impact on
its customers. This helps Macromedia to insure closure of critical incidents in
a timely fashion, and helps all users of Macromedia Products. All reported
incidents will be addressed in some fashion, but the highest priority incidents
will be expedited through the resolution process. Macromedia priority schedule
is included below:



PRIORITY LEVEL

DESCRIPTION

1

Development or production halted, or having a severe impact on Customer's
ability to continue development.

2

Development or production impacted, but can continue for a reasonable amount of
time before problem becomes critical. Customer should notify Macromedia if this
incident becomes a Priority 1.

3

Customer is letting Macromedia know about a problem, feedback is not currently
required. If the customer decides that additional feedback is needed, it should
notify Macromedia of this change in status.



Customers may call Macromedia's Technical Support department during the hours
listed above to check the status of an open incident. Macromedia Technical
Support will also update customers when an incident has been transferred to
another area of the company. Customer requests to re-prioritize an incident must
be made to a member of the Macromedia Support Team.

Macromedia will use commercially reasonable efforts to perform the support
services provided for under this Agreement ("Services"), but it retains the
right to determine whether to revise, enhance or otherwise modify the Macromedia
Products and which requested features, functionality and other changes will be
made to the Macromedia Products, and it does not warrant or guaranty that all
claimed or actual defects or errors will be corrected. Information provided by
Customer in connection with Macromedia's performance of the Services may be used
without restriction by Macromedia to support or enhance the Macromedia Products.

 

 



--------------------------------------------------------------------------------



 

Macromedia, Inc.
GOLD SUPPORT AGREEMENT Continued



3. Macromedia Engineering will use reasonable efforts to correct incidents which
have been determined to be product bugs in a timely manner. Reported bugs will
generally be addressed in a scheduled maintenance release by severity on a first
come, first served basis. Severe bugs which fall outside of the scheduled
maintenance release will be evaluated for correction on a case by case basis.

4. Customer may add additional products to this Support Agreement for the
remainder of this term, in accordance with Macromedia's then-current Price List.
Customer may purchase such additional product support by issuing a purchase
order to Macromedia and by having Macromedia accept such purchase order by
written notification and/or invoice for such additional product support, and by
Customer paying the applicable fee.

5. During the term of this Agreement, Customer may add additional Authorized
Contacts under this Agreement by issuing a purchase order specifying the named
Authorized Contacts to Macromedia and by having Macromedia accept such purchase
order by written notification and/or invoice for such Authorized Contacts, and
by Customer paying the prorated fee for each named Authorized Contact through
the end of the term.

6. Customers may purchase optional support add-ons as part of this support
agreement or under a separate agreement, if applicable, by executing a separate
agreement, if applicable, submitting a purchase order to Macromedia and by
having Macromedia accept such purchase order by written notification and/or
invoice for such optional support add-ons, and by Customer paying the applicable
fee. For information on support add-ons, pricing, other requirements, and
availability, please reference our Macromedia Support website at:

http://www.macromedia.com/support/programs/pricing_matrix.html

8 Macromedia warrants that the Services will be performed in the manner
described in this Agreement by appropriately trained and qualified personnel
using reasonable skill and diligence; provided, however, that Customer's sole
remedy and Macromedia's sole obligation in the event of a breach of the
foregoing warranty shall be, at Macromedia's option, for Macromedia to either
re-perform the non-conforming Services or to refund an appropriate portion of
the fees paid by Customer for the non-conforming Services. EXCEPT for the
foregoing sentence, Macromedia DOES NOT make ANY GUARANTY, warranty or
representation, express or implied (including, WITHOUT LIMITATION, ANY WARRANTY
AS TO quality, performance, merchantability, or fitness for a particular
purpose), AND MACROMEDIA EXPRESSLY DISCLAIMS ANY SUCH OTHER WARRANTY.
Macromedia's obligations under the foregoing warranty are subject to Macromedia
receiving written notice of the claimed non-conforming Services within ninety
days of the date on which such Services were provided. THE FOREGOING IS
CUSTOMER'S SOLE AND EXCLUSIVE REMEDY IN CONNECTION WITH THE SERVICES.

9. MACROMEDIA SHALL NOT BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, TORT OR COVER DAMAGES, INCLUDING, WITHOUT LIMITATION, DAMAGES
RESULTING FROM LOSS OF PROFITS, DATA, BUSINESS OR GOODWILL, WHETHER OR NOT
ADVISED OR AWARE OF THE POSSIBILITY OF SUCH DAMAGES. MACROMEDIA'S AGGREGATE
LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED THE FEES PAID UNDER THIS
AGREEMENT.



 

 



--------------------------------------------------------------------------------



 

AMENDMENT TO MACROMEDIA FLASH COMMUNICATION

SERVER LICENSE AGREEMENT



                     This is an Amendment to that certain Macromedia Flash
Communication Server License Agreement ("Agreement"), effective as of November
17, 2003, entered into by and between VitalStream, Inc. ("Licensee") and
Macromedia, Inc. ("Macromedia").

                     The parties have commenced their respective performance
under the Agreement and now desire to amend the Agreement for purposes of
clarifying the scope of the services as defined therein.

NOW, THEREFOR, in consideration of the foregoing and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1.          Licensing Terms. Subsection 1.1 of the Agreement shall be amended
and restated to read in its entirety as follows:

         "The Software may be installed on an unlimited number of servers on the
CDN for the sole purpose of delivering a live and/or on Video on Demand
streaming service for Macromedia Flash Video (the "Service")."

2.          Effect of Amendment. Except as otherwise modified herein, the
Agreement shall continue in full force and effect until expiration or
termination in accordance with its terms.

The parties have caused this amendment to be executed by their respective duly
authorized representatives as of April 28, 2004.

 

MACROMEDIA, INC.

 

VITALSTEAM, INC.

         

By

/s/

 

By:

/s/

 



--------------------------------------------------------------------------------

(signature)    



--------------------------------------------------------------------------------

(signature)          

Name:

     Stephen Elop

 

Name:

     Michael F. Linos

         

Title:

Executive VP Worldwide Field Operations

 

Title:

     VP Sales

         

 

 

 

 

 



--------------------------------------------------------------------------------



 

AMENDMENT No. 2 TO MACROMEDIA FLASH COMMUNICATION

SERVER LICENSE AGREEMENT



                     This is an Amendment to that certain Macromedia Flash
Communication Server License Agreement ("Agreement"), effective as of November
17, 2003, entered into by and between VitalStream, Inc. ("Licensee") and
Macromedia, Inc. ("Macromedia").



                     The parties have commenced their respective performance
under the Agreement and now desire to amend the Agreement for purposes of
clarifying the scope of the services as defined therein.



NOW, THEREFOR, in consideration of the foregoing and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:



1.          Licensing Terms. Subsection 1.1 of the Agreement shall be amended by
adding the following words to the end of such subsection prior to the words
"(the "Service")":



         "and, for *** only, a Flash video chat/video messaging service for
Macromedia Flash Video."



2.          Effect of Amendment. Except as otherwise modified herein, the
Agreement shall continue in full force and effect until expiration or
termination in accordance with its terms.



The parties have caused this amendment to be executed by their respective duly
authorized representatives as of April 28, 2004.

 

MACROMEDIA, INC.

 

VITALSTEAM, INC.

         

By

/s/

 

By:

/s/

 



--------------------------------------------------------------------------------

(signature)    



--------------------------------------------------------------------------------

(signature)          

Name:

     Stephen Elop

 

Name:

     Michael F. Linos

         

Title:

Executive VP Worldwide Field Operations

 

Title:

     VP Sales

         

 

 

 

 

 



--------------------------------------------------------------------------------



 

AMENDMENT No. 3 TO MACROMEDIA FLASH COMMUNICATION

SERVER LICENSE AGREEMENT

This is amendment No. 3 ("Amendment") to that certain Macromedia Flash
Communication Server License Agreement (the "Original Agreement"), effective as
of November 17, 2003, entered into by and between VitalStream, Inc. ("Licensee")
and Macromedia, Inc. ("Macromedia") as amended by Amendment No. 1 to Macromedia
Flash Communication Server License Agreement dated as of April 28, 2004
("Amendment No. 1") and Amendment No. 2 to Macromedia Flash Communication Server
License Agreement dated as of April 28 2004 ("Amendment No.2," and together with
the Original Agreement, Amendment No. 1, and Amendment No. 2, the "Agreement").



WHEREAS, the parties desire to expand their business relationship and are
entering into this Amendment for the purpose of outlining the scope of, and the
terms and conditions applicable to, certain new services that will also be
governed by the Agreement.



NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:



1. Term Extension. The initial term of the Agreement shall be extended for an
additional twenty-four (24) months, with the new expiration date being December
3, 2006.



2. Additional Service. Licensee shall release an additional service for
on-demand Flash video streaming for HTML authoring which shall be based on the
Service as defined in the Original Agreement (the "Additional Service").



3. Licensee shall be subject to the licensing terms and restrictions as stated
in the Agreement relating to the Additional Service.



4. The pricing of the Additional Service shall be at the sole discretion of
Licensee, as the same may be changed from time to time; provided however, that
Licensee shall pay to Macromedia the greater of (i) *** and (ii) *** (the
greater of which shall be the "Additional Service Licensing Fee"). Licensee
shall pay Macromedia the Support and Maintenance Fee described in the Agreement
for the Additional Services (which Support and Maintenance Fee is included in
the Additional Service Licensing Fee). The Payment Terms described in Section 3
of the Original Agreement shall apply to all payments by Licensee to Macromedia
for the Additional Service.



5. The parties anticipate that the features included in the Additional Service
may include the following:

A single plan with *** MB storage and *** GB monthly transfer.

Content delivery from a single node and may be on demand only.

The product will support the Macromedia Flash Player 6 or higher.

All customer contracts will be on a month-to-month basis, and may be offered
without a service level agreement.

All service fees will be billed at the start of each month and are
non-refundable in any amount in the event of cancellation prior to month's end.

Customer support will be provided via web based e-mail, without any phone
support.

Service is expected to sell for USD$*** per month.



Notwithstanding the above-mentioned potential features of the Additional
Service, Customers shall not receive access to, nor be able to modify in any
way, the Software, or any component of the Software. Additionally, Licensee
shall only use the Software for Customers that pay for the Additional Service,
except for Customers using the Additional Service during a free trial period
(which shall not exceed *** days per Customer).



Macromedia shall be afforded a reasonable opportunity to review and provide
comments to the final feature set of the Additional Service, and any material
update or upgrade thereto.



6. Licensee will deliver a full release of the Additional Service to Macromedia
on or before August 9, 2004. Thereafter, Macromedia shall use its commercially
reasonable efforts to test the release, provide feedback to Licensee, sign-off
on the release and mutually commit with Licensee to a launch date of on or
before August 16, 2004.



7. Marketing Consideration. Macromedia agrees that during a video tool kit
campaign to commence on or about August 2004 (the "Campaign"), Macromedia's
marketing and promotional materials relating to the Campaign (including event
presentations, Web site announcements, e-mail announcements, reviewers guides,
advertisements, product datasheets, product packaging, case studies and
developer kits, if any) shall include "powered by VitalStream" in text or logo
treatment immediately following the first reference to the Additional Service,
or similar attribution to Licensee as may reasonably be requested by Licensee
during the Campaign.



In addition, Macromedia shall



(i) Mention the Additional Service on any offer landing page;

(ii) Mention the Service and the Additional Service on a video partner page
linked to from the Flash Development Center page on the macromedia.com website;
and

(iii) Integrate the Additional Service into the video section of Flash product
pages.



Additionally, Macromedia will provide Licensee with a license to Macromedia
Breeze Live for five concurrent users (hosted by Macromedia) for the sole
purpose of demonstrating the Service. Licensee agrees to host Macromedia Flash
Video examples on Licensee's premium Service, provided that the volume of Flash
Video transfer is not to exceed 1 TB per month for 12 months.



8. Intellectual Property Rights. This Amendment shall not effect Macromedia's
ownership or other rights in its Flash Communication Server MX CDN Edition
Software, Dreamweaver MX 2004 or Studio MX 2004 software (collectively referred
to as "Macromedia Software"). Macromedia and its licensors hereby reserve and
retain ownership of (i) all intellectual property rights (including, without
limitation, patent, copyright, and inventions) which Macromedia, its licensors
and/or its agents created, licensed, or otherwise acquired, in each case,
including, but not limited to, the Macromedia Software, and all Derivative Works
thereof (as defined in Title 17 of the United States Code, United States
Copyright Law, and all subsequent amendments thereto including, but not limited
to, the Copyright Act of 1976), including but not limited to any enhancements
and/or modifications of such software, but excluding Licensee Created Derivative
Works (as defined below), regardless whether they were created or developed
before or after entering into this Agreement; and (ii) all ideas, concepts,
know-how, or techniques, which may be or have been conceived, developed, or
acquired by Macromedia during the Term. Licensee shall retain ownership of all
copyrights in and to work either created by solely Licensee or created on behalf
of Licensee by a party other than Macromedia which relate solely to permitting
Licensee's Customers to access the Service or the Additional Service (which work
specifically excludes the Macromedia Software) ("Licensee Created Derivative
Works").



9. Effect of Termination. For the purposes of Section 7 of the Agreement, in the
event of termination or expiration of the Agreement, Customers with agreements
with Licensee extending use of the Additional Service past the date of the
termination or expiration shall be entitled to use the Additional Service for
six (6) months from the date of such termination or expiration. Notwithstanding
the foregoing, in the event of a breach of Licensee of Section 1 (Licensing
Terms) of the Agreement or Sections 3 and 4 of this Amendment, Macromedia shall
be entitled to terminate this Agreement immediately and require Licensee to
terminate all agreements with its Customers.



10. Effect of Amendment. Except as otherwise modified herein, the Agreement
shall continue in full force and effect until expiration or termination in
accordance with its terms. Except as expressly provided herein, all defined
terms shall have the meanings ascribed to them in the Agreement.



The parties have caused this amendment to be executed by their respective duly
authorized representatives as of August 6, 2004.

MACROMEDIA, INC.

 

VITALSTEAM, INC.

         

By

/s/

 

By:

/s/

 



--------------------------------------------------------------------------------

(signature)    



--------------------------------------------------------------------------------

(signature)          

Name:

     Stephen Elop

 

Name:

     Philip N. Kaplan

         

Title:

Executive VP Worldwide Field Operations

 

Title:

     Chief Operating Officer

         



--------------------------------------------------------------------------------



 

AMENDMENT NO. 4 TO MACROMEDIA FLASH COMMUNICATION

SERVER LICENSE AGREEMENT

This Amendment No. 4 ("Amendment") to the Macromedia Flash Communication Server
License Agreement by and between VitalStream, Inc., a Delaware corporation with
its principal place of business at One Jenner, Suite 100, Irvine, California
92618 ("Licensee") and Macromedia, Inc., a Delaware corporation, with its
principal place of business at 600 Townsend Street, San Francisco, California
94103 ("Macromedia") is effective as of March 1, 2005 (the "Amendment Effective
Date").



WHEREAS, the parties entered into the Macromedia Flash Communication Server
License Agreement dated as of November 17, 2003 (the "Original Agreement"), as
amended by Amendment No. 1 to the Original Agreement dated as of April 28, 2004
("Amendment 1"), Amendment No. 2 to Original Agreement dated as of April 28,
2004 ("Amendment 2"), and Amendment No. 3 to the Original Agreement dated as of
August 6, 2004 ("Amendment 3). Amendment 1, Amendment 2, and Amendment 3,
together with the Original Agreement, shall be referred to herein as the
"Agreement"; and



WHEREAS, the parties desire to expand their business relationship;



NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:



Except as expressly provided herein, all defined terms shall have the meanings
ascribed to them in the Agreement.



1. Section 2 of the Original Agreement (Fees) and Section 4 of Amendment 3 shall
be replaced in their entirety with the following.



A. License Fees.



Once the Prepayment Fee (as defined below) has been expended, and in
consideration of the licenses granted herein, Licensee shall pay to Macromedia
the license fees (the "License Fees") set forth below:



i. *** for the set-up and use of the Service and the Additional Service, subject
to the Minimum Transfer Fees (as defined below) or the Minimum Additional
Service Fees (as defined below), as the case may be.



ii. *** for the set-up and use of the Service and the Additional Service,
subject to the Minimum Transfer Fees or Minimum Additional Service Fees, as the
case may be.



The pricing of the Service and the Additional Service (as defined in Amendment
3) shall be at the sole discretion of Licensee, as the same may be changed from
time to time.



*** shall be deemed to include the "Affiliates" of each ***, but only to the
extent that such Affiliates subscribed to the Service or the Additional Service
as provided by Licensee at any time prior to March 1, 2005. For the purposes of
this Agreement, "Affiliates" means any entity that directly or indirectly
through intermediaries, controls, is controlled by or is under common control
with ***. An ownership or voting interest representing at least 50% of the total
interests then outstanding of the pertinent entity shall constitute "control,"
for the purposes of this definition.



B. Prepayment Fee.



Notwithstanding anything herein to the contrary, Licensee shall pay to
Macromedia *** (the "Prepayment Fee") as prepaid License Fees for the Service
and the Additional Service. Such Prepayment Fee is non-cancelable and
non-refundable, except that if this Agreement is terminated by Licensee for
Cause (as defined in Section 7 of the Agreement, as amended by Section 5 hereof)
prior to the Prepayment Fee having been fully expended, then Licensee shall be
entitled to receive a refund in the amount of that portion of the Prepayment Fee
that had not been expended as of the date of such termination, which refund
payment shall be made by Macromedia to Licensee within 15 days of the date of
termination, and any portion of the refund not paid within such 15 days shall be
subject to a late charge of one and one-half percent (1.5 %) per month or the
maximum rate allowed by applicable law, whichever is less, on the overdue
balance. Notwithstanding any refund of the Prepayment Fee as described in the
preceding sentence, Licensee shall continue to pay License Fees if and as
Licensee continues to use the Software to provide the Service to Customers in
accordance with Section 7 of the Agreement. Licensee shall pay the Prepayment
Fee in accordance with the following schedule:



*** due on or before the Amendment Effective Date; and

*** due on or before August 15, 2005.



C. Minimum Transfer Fees.



Licensee shall meter the amount of video transferred by the Software for the
Service and the Additional Service in Gigabytes (GB). The following fees are the
minimum transfer fees payable, per Customer, to Macromedia for use of the
Software for the Service and the Additional Service (the "Minimum Transfer
Fees"):



i. $*** per month ($*** for the license and $*** for Support and Maintenance)
for each GB transferred to a Customer in such month if the total GB transferred
to the Customer during such month is less than *** GB; and



ii. $*** per month ($*** for the license and $*** for Support and Maintenance)
for each GB transferred to a Customer in such month if the total GB transferred
to the Customer during such month is equal to or greater than *** GB.



D. Support and Maintenance Fees.



Licensee has elected to purchase Support and Maintenance for the Software for
one year following the Amendment Effective Date. The fee for such Support and
Maintenance is included in the License Fees set forth under Section A above, and
is equal to *** of the License Fees for the Service or the Additional Service,
as the case may be.



E. Trials.



Licensee is permitted to offer one trial (or pilot program, as applicable) per
Customer for the Service or the Additional Service (each, a "Trial"). During a
Trial, neither Customer nor Licensee shall owe Macromedia any fees for use of
the Software provided that such Trial does not last more than *** days and no
more than *** GB of total video is transferred during the Trial. Notwithstanding
the foregoing, Licensee may request an additional amount of video transfer for a
Trial, and such request may be granted at Macromedia's discretion. In the event
that a Trial for the Service exceeds the GB limits set forth above, Licensee
shall owe Macromedia the Minimum Transfer Fees for each GB transferred in excess
of the *** GB. In the event that a Trial for the Additional Service exceeds the
GB limits set forth above, Licensee shall owe Macromedia the Minimum Additional
Service Fee as set forth below for each such Trial as a flat fee and in lieu of
a fee based upon GB transferred in such Trial.



2. Section 4 of Amendment 3 shall be deleted in its entirety.



3. The second sentence of Section 6 of the Original Agreement (Support and
Maintenance) shall be revised as follows:



"At any time following the expiration of annual Support and Maintenance
purchased hereunder but prior to the expiration of this Agreement, Licensee, at
its option, may purchase Support and Maintenance for additional one year terms,
at the rates set forth in Section 2(D) above."



4. Licensee shall price the Additional Service at no less than USD$*** per month
per Customer ("Minimum Additional Service Fee").



5. Section 7 of the Original Agreement shall be amended by adding language after
the second sentence thereof as follows:



"Either party shall have the right to terminate this Agreement by written notice
to the other given at any time if the other party breaches any material
provision of this Agreement and has failed to cure such breach within thirty
(30) days following the receipt of written notice of such breach or to commence
a curing action that is satisfactory to the non-breaching party, and any such
termination shall be deemed for "Cause."



6. Effect of Amendment. Except as otherwise modified herein, the Agreement (and
each amendment thereto) shall continue in full force and effect until expiration
or termination in accordance with its terms.



 

The parties have caused this amendment to be executed by their respective duly
authorized representatives as of the Amendment Effective Date.

 

MACROMEDIA, INC.

 

VITALSTEAM, INC.

         

By

/s/

 

By:

/s/

 



--------------------------------------------------------------------------------

(signature)    



--------------------------------------------------------------------------------

(signature)          

Name:

     Betsey Nelson

 

Name:

     Philip N. Kaplan

         

Title:

     EVP & CFO

 

Title:

     President & COO

         

 